DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 6, 18, 20, 22-23, 26-27, 32, 34-35 and 42 are pending in the present application.
It is noted that clethodim is the common name for ((±)-2-[(E)-1-[(E)-3-chloroallyloxyimino]propyl]-5-[2-(ethylthio)propyl]-3-hydroxycyclohex-2-enone, which is recited in instant claim 1.  The examiner will refer to the compound as clethodim in this Office action.

Withdrawn Objections/Rejections
The rejection of  claim 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to recite that the composition of claim 1 is applied to a crop plant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 20 states that the amount of the one or more stabilizing surfactants is between 0.1% and 30% by weight based on the total weight of the composition.  However, claim 20 depends from claim 1 which states that the composition consists of 1% to 12% by weight of a stabilizing surfactant.  Thus, the range of claim 20 is outside the range of claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 18, 20, 22-23, 26-27, 32 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo ‘641 (US 2006/0183641 A1) in view of Abraham et al. (US 7,883,715).
Otsubo ‘641 teach compositions comprising clethodim, a sulfonate surfactant, a polyoxyalkylene polyaryl ether and an aromatic hydrocarbon (Abstract; [0003]; Claim 1).  Otsubo ‘641 teach that the sulfonate surfactants include salts of alkylsulfonic acid, and α-olefinsulfonates ([0007]), the polyoxyalkylene polyaryl ether includes polyoxyethylene tristyryl phenyl ether ([0009]), and the aromatic solvents include aromatic hydrocarbons, such as xylene ([0013]).  Otsubo ‘641 teach that the herbicidal compositions comprise 5% to 40% by weight, preferably 10% to 30% by weight, of clethodim ([0006]; Claims 1-3), 0.1% to 10% by weight, preferably 0.1% to 5% by weight, of the sulfonate surfactant ([0008]; Claims 1-3); and 0.1% to 30% by weight, preferably 0.1% to 20% by weight, of the polyoxyalkylene polyaryl ether ([0011]; Claims 1-3).  Otsubo ‘641 teach that the composition gives good stability of the emulsion (Abstract; [0004]).
Otsubo ‘641 further teach compositions comprising 13.50 wt.% clethodim, 1.67 or 3.34 wt.% calcium dodecylbenzenesulfonate (an anionic surfactant), 2.00 or 9.00 wt.% polyoxyethylene tristyryl phenyl ether (e.g., Soprophor BSU), and 75.83 or 81.16 wt.% aromatic 150 (aromatic hydrocarbon solvent, also known as Solvesso 150) (Examples 7-9).
Otsubo ‘641 also teach compositions further comprising an ester of fatty acid (Examples 1-6 and 10-12).  Otsubo ‘641 teach that the esters of fatty acid are auxiliaries ([0015]), which is within the scope of the instantly claimed optional adjuvants.
Regarding instant claim 1, Otsubo ‘641 do not explicitly teach that the alkylsulfonic acid includes alkane sulfonates having 14 to 22 carbon atoms, or that the α-olefinsulfonates include olefin sulfonates having 14 to 22 carbon atoms, as instantly claimed.  
Abraham et al. teach herbicidal compositions optionally comprising clethodim (col. 11, ln. 57), and an anionic surfactant, including alkyl sulfonates and α-olefinsulfonates, such as C14-C16 α-olefinsulfonates (Witconate AOS and Bio-Terge AS-90) (col. 41, ln. 38 to col. 42, ln. 54; col. 64, ln. 51 and 54).
Abraham et al. teach that the surfactant component of the composition when applied with the herbicidal components is of the type and present in a sufficient concentration to allow the plant to cellularly uptake and translocate a herbicidally effective amount of herbicide.  One way to accomplish this is to provide more intimate contact between the applied herbicidal composition and the microtopographically rough surface of the plant, for example by flattening the contact angle of the composition, so as to permit the composition to spread into crevices and pores in the plant.  For example, the surfactant composition should preferably also enhance sticking or adhesion to a plant surface when used in aqueous solution, and it should allow the solution to dry on a time scale that is effective to permit penetration.  Various surfactants have been found to be effective in formulating pesticidal compositions and concentrates of the invention (col. 12, ln. 50-67).
Therefore, a person having ordinary skill in the art would reasonably expect the C14-C16 α-olefinsulfonate surfactants of Abraham et al. to be suitable for use as the α-olefinsulfonate surfactant in Otsubo ‘641  A person having ordinary skill in the art would reasonably expect that the C14-C16 α-olefinsulfonate surfactants of Abraham et al. to also function as surfactants in the compositions according to Otsubo ‘641, and Otsubo ‘641 teach that their compositions may include α-olefinsulfonates as the anionic surfactant.  A person having ordinary skill in the art would have been motivated to select known anionic α-olefinsulfonates as surfactants to use in the compositions according to Otsubo ‘641, and Abraham et al. teach that C14-C16 α-olefinsulfonates are effective anionic surfactants for use in herbicidal compositions.  
Regarding instant claim 6, Otsubo ‘641 teach Aromatic 150 and Aromatic 200 (both aromatic hydrocarbons) as suitable aromatic hydrocarbons ([0013]).  Aromatic 150 is disclosed in the instant specification as a heavy aromatic naphtha solvent containing <10% naphthalene and <1.7% 1,2,4-trimethylbenzene.
Regarding instant claim 18, Otsubo ‘641 teach clethodim in the herbicidal composition is generally 5% to 40% by weight, preferably 10% to 30% by weight ([0006]; Examples 1-12; Claims 2-3, 5-6).
Regarding instant claim 20, Otsubo ‘641 teach that the content of the sulfonate surfactant is generally 0.1% to 10% by weight, preferably 0.1% to 5% by weight ([0008]; Examples 1-12; Claims 2-3, 5-6), and the content of the polyoxyalkylene polyaryl ether is generally 0.1% to 30% by weight, preferably 0.1% to 20% by weight ([0011]; Examples 1-12; Claims 2-3, 5-6).
Regarding instant claims 22-23, Otsubo ‘641 teach the content of the aromatic hydrocarbon is generally 10% to 89.8% by weight, such as 10% to 60% by weight ([0014]; Examples 1-12; Claims 2-3, 5-6).
Regarding instant claim 26, Otsubo ‘641 teach that the compositions are utilized as an emulsifiable concentrate in general, diluted with water to give an emulsion ([0020]).
Regarding instant claim 27, Otsubo ‘641 teach controlling weeds with their compositions ([0020]).
Regarding instant claims 32 and 34, Otsubo ‘641 teach applying compositions to weeds (post-emergency test) for controlling Barnyardgrass, Seedling Johnsongrass, Broadleaf Signalgrass and Giant Foxtail ([0020], [0035]).
Regarding instant claim 35, Otsubo ‘641 teach controlling weeds in broad-leaf crops (e.g., soybean, cotton, sugarbeet, peanut) fields ([0020]).
Response to Arguments
Applicant’s Remarks filed 24 August 2022 have been fully considered but they are not persuasive.  Applicant argues that the particular combination of claimed elements, in particular the presence of at least one of a nonionic surfactant and an anionic surfactant as defined by the present claims, results in unexpectedly beneficial properties, as shown in Table 1.
The examiner respectfully argues that the data in Table 1 is not commensurate in scope with the instant claims.  The compositions in Table 1 all comprise 36% clethodim, 54% Solvesso 150 ND, and 10% of a single surfactant.  The surfactants used in compositions A-1 to A-5 are limited to one species of dialkyl sulfosuccinate, fatty alcohol polyglycol ether, ethoxylated C12-C15 alcohol, tristyrylphenol ethoxylate and a guerbet alcohol alkoxylate.  Instant claim 1 does not limit the concentration of clethodim and solvent, and also the surfactants in Table 1 are not representative of the scope of surfactants instantly claimed.  It is also noted that Table 1 does not have an example of an alkane sulfonate having 14 to 22 carbon atoms or an olefin sulfonate having 14 to 22 carbon atoms.  Sodium dioctyl sulfosuccinate is not within the scope of an alkane sulfonate having 14 to 22 carbon atoms, since it contains two ester groups (i.e., not an alkane chain having 14 to 22 carbon atoms).  Furthermore, Applicant did not compare against the compositions according to Otsubo ‘641 to determine that the compositions of Otsubo ‘641 are not as stable as the compositions of Table 1.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo ‘641 (US 2006/0183641 A1) in view of Abraham et al. (US 7,883,715) as applied to claims 1, 6, 18, 20, 22-23, 26-27, 32 and 34-35 above, further in view of Bao et al. (CN 103918655 A).
Regarding instant claim 42, Otsubo ‘641 teach that the anionic surfactant includes salts of alkylsulfonic acid ([0007]), but they do not explicitly disclose an alkane sulfonate having 14 to 22 carbon atoms.
However, Bao et al. teach herbicidal compositions wherein octadecyl sodium sulfonate promotes targeting of the active component penetration to the weed root ([0035]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare herbicidal compositions according to Otsubo ‘641 wherein the salt of alkylsulfonic acid is octadecyl sodium sulfonate.  Such would have been obvious because Otsubo ‘641 teach that salts of alkylsulfonates are suitable anionic surfactants, and Bao et al. teach that octadecyl sodium sulfonate promotes targeting of the herbicide penetration to the weed root.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein.

Claim 1, 6, 18, 20, 22-23, 26-27, 32 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo ‘710 (US 2006/0223710 A1) and Abraham et al. (US 7,883,715).
Otsubo ‘710 teach herbicidal compositions comprising clethodim, an anionic surfactant, a nonionic surfactant and an aromatic hydrocarbon ([0007]; Claims 2-3).  Otsubo ‘710 teach that the anionic surfactant includes salts of alkylsulfonic acid and α-olefinsulfonates ([0009]), the nonionic surfactant includes polyoxyalkylene fatty alcohol ethers ([0011], [0021]), and the aromatic solvents include aromatic hydrocarbons, such as xylene, Aromatic 150 and Aromatic 200 ([0024]).  Otsubo ‘710 teach that the herbicidal compositions comprise 5% to 40% by weight, preferably 10% to 30% by weight, of clethodim ([0008]; Claims 1-3), 0.1% to 10% by weight, preferably 0.1% to 5% by weight, of the sulfonate surfactant ([0010]); and 0.1% to 30% by weight, preferably 1% to 20% by weight, of the nonionic surfactant ([0023]).  Otsubo ‘710 teach that the composition gives good stability of the emulsion (Abstract; [0005]).
Regarding instant claim 1, Otsubo ‘710 do not explicitly teach that the alkylsulfonic acid includes alkane sulfonates having 14 to 22 carbon atoms, or that the α-olefinsulfonates include olefin sulfonates having 14 to 22 carbon atoms, as instantly claimed.  
Abraham et al. teach herbicidal compositions optionally comprising clethodim (col. 11, ln. 57), and an anionic surfactant, including alkyl sulfonates, and α-olefinsulfonates, such as C14-C16 α-olefinsulfonates (col. 41, ln. 38 to col. 42, ln. 54; col. 64, ln. 51 and 54).
Abraham et al. teach that the surfactant component of the composition when applied with the herbicidal components is of the type and present in a sufficient concentration to allow the plant to cellularly uptake and translocate a herbicidally effective amount of herbicide.  One way to accomplish this is to provide more intimate contact between the applied herbicidal composition and the microtopographically rough surface of the plant, for example by flattening the contact angle of the composition, so as to permit the composition to spread into crevices and pores in the plant.  For example, the surfactant composition should preferably also enhance sticking or adhesion to a plant surface when used in aqueous solution, and it should allow the solution to dry on a time scale that is effective to permit penetration.  Various surfactants have been found to be effective in formulating pesticidal compositions and concentrates of the invention (col. 12, ln. 50-67).
Therefore, a person having ordinary skill in the art would reasonably expect the C14-C16 α-olefinsulfonate surfactants of Abraham et al. to be suitable for use as the α-olefinsulfonate surfactant in Otsubo ‘710.  A person having ordinary skill in the art would reasonably expect that the C14-C16 α-olefinsulfonate surfactants of Abraham et al. to also function as surfactants in the compositions according to Otsubo ‘710, and Otsubo ‘710 teach that their compositions may include α-olefinsulfonates as the anionic surfactant.  A person having ordinary skill in the art would have been motivated to select known anionic α-olefinsulfonates as surfactants to use in the compositions according to Otsubo ‘710, and Abraham et al. teach that C14-C16 α-olefinsulfonates are effective anionic surfactants for use in herbicidal compositions.  
Regarding instant claim 6, Otsubo ‘710 teach Aromatic 150 and Aromatic 200 (both aromatic hydrocarbons) as suitable aromatic hydrocarbons ([0024]).  Aromatic 150 is disclosed in the instant specification as a heavy aromatic naphtha solvent containing <10% naphthalene and <1.7% 1,2,4-trimethylbenzene.
Regarding instant claim 18, Otsubo ‘710 teach clethodim in the herbicidal composition is generally 5% to 40% by weight, preferably 10% to 30% by weight ([0008]).
Regarding instant claim 20, Otsubo ‘710 teach that the content of the sulfonate surfactant is generally 0.1% to 10% by weight, preferably 0.1% to 5% by weight ([0010]), and the content of the nonionic surfactant is generally 0.1% to 30% by weight, preferably 1% to 20% by weight ([0023]).
Regarding instant claims 22-23, Otsubo ‘710 teach the content of the aromatic hydrocarbon is generally 10% to 89.8% by weight ([0025]).
Regarding instant claim 26, Otsubo ‘710 teach that the compositions are utilized as an emulsifiable concentrate in general, diluted with water to give an emulsion ([0034]).
Regarding instant claim 27, Otsubo ‘710 teach controlling weeds with their compositions ([0034]).
Regarding instant claims 32 and 34, Otsubo ‘710 teach applying compositions to weeds (post-emergency test) for controlling barnyardgrass, green foxtail, giant foxtail, large crabgrass, annula bluegrass, blackgrass, oats, wild oats, johnsongrass, quackgrass, downy brome and bermudagrass ([0034]).
Regarding instant claim 35, Otsubo ‘710 teach controlling weeds in broad-leaf crops (e.g., soybean, cotton, sugarbeet, peanut) fields ([0034]).
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo ‘710 (US 2006/0223710 A1) in view of Abraham et al. (US 7,883,715) as applied to claims 1, 6, 18, 20, 22-23, 26-27, 32 and 34-35 above, further in view of Bao et al. (CN 103918655 A).
Regarding instant claim 42, Otsubo ‘710 teach that the anionic surfactant includes salts of alkylsulfonic acid ([0009]) but they do not explicitly disclose an alkane sulfonate having 14 to 22 carbon atoms.
However, Bao et al. teach herbicidal compositions wherein octadecyl sodium sulfonate promotes targeting of the active component penetration to the weed root ([0035]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare herbicidal compositions according to Otsubo ‘710 wherein the salt of alkylsulfonic acid is octadecyl sodium sulfonate.  Such would have been obvious because Otsubo ‘710 teach that salts of alkylsulfonates are suitable anionic surfactants, and Bao et al. teach that octadecyl sodium sulfonate promotes targeting of the herbicide penetration to the weed root.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.W.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ERIN E HIRT/Primary Examiner, Art Unit 1616